CIBT EDUCATION GROUP INC. INFORMATION CIRCULAR This information is given as of November 8, 2010, unless otherwise stated This information circular is furnished in connection with the solicitation of proxies by the management of CIBT Education Group Inc. (the “Company”) for use at the annual general meeting (the “Meeting”) of the shareholders of the Company, to be held at the time and place and for the purposes set forth in the accompanying notice of meeting and at any adjournment thereof. PERSONS OR COMPANIES MAKING THE SOLICITATION The enclosed instrument of proxy is solicited by management. Solicitations will be made by mail and possibly supplemented by telephone or other personal contact to be made without special compensation by regular officers and employees of the Company. The Company may reimburse shareholders’ nominees or agents (including brokers holding shares on behalf of clients) for the cost incurred in obtaining from their principals authorization to execute forms of proxy. The cost of solicitation will be borne by the Company. None of the directors of the Company have advised that they intend to oppose any action intended to be taken by management as set forth in this information circular. APPOINTMENT AND REVOCATION OF PROXIES The persons named in the accompanying instrument of proxy are directors or officers of the Company. A shareholder has the right to appoint a person other than the persons named in the enclosed instrument of proxy to attend and act for him on his behalf at the Meeting. To exercise this right, a registered shareholder shall strike out the names of the persons named in the instrument of proxy and insert the name of his nominee in the blank space provided, or complete another instrument of proxy. The completed instrument of proxy should be deposited with the Company's registrar and transfer agent, Computershare Trust Company of Canada, at 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1 at least 48 hours before the time of the Meeting or any adjournment thereof, excluding Saturdays and holidays. The instrument of proxy must be dated and be signed by the registered shareholder or by his attorney in writing, or, if the shareholder is a corporation, it must either be under its common seal or signed by a duly authorized officer. In addition to revocation in any other manner permitted by law, a registered shareholder may revoke a proxy either by (a) signing a proxy bearing a later date and depositing it at the place and within the time aforesaid, or (b) signing and dating a written notice of revocation (in the same manner as the instrument of proxy is required to be executed as set out in the notes to the instrument of proxy) and either depositing it at the place and within the time aforesaid or with the chairman of the Meeting prior to the commencement of the Meeting or any adjournment thereof, or (c) registering with the scrutineer at the Meeting as a shareholder present in person, whereupon such proxy shall be deemed to have been revoked. Only registered shareholders have the right to revoke a proxy. A revocation of a proxy does not affect any matter on which a vote has been taken prior to the revocation. VOTING OF SHARES AND EXERCISE OF DISCRETION OF PROXIES On any poll, the persons named in the enclosed instrument of proxy will vote the shares in respect of which they are appointed and, where directions are given by the shareholder in respect of voting for or against any resolution, will do so in accordance with such direction. In the absence of any direction in the instrument of proxy, it is intended that such shares will be voted in favour of the motions proposed to be made at the Meeting as stated under the headings in this information circular. The instrument of proxy enclosed, when properly signed, confers discretionaryauthority with respect to amendments or variations to any matters which may properly be brought before theMeeting. The enclosed instrument of proxy does not confer authority to vote for the election of any personas a director of the Company other than for those persons named in this information circular. At the time ofprinting of this information circular, the management of the Company is not aware that any suchamendments, variations or other matters are to be presented for action at the Meeting. However, if any othermatters which are not now known to the management should properly come before the Meeting, the proxieshereby solicited will be exercised on such matters in accordance with the best judgment of the nominee. 1 NON-REGISTERED HOLDERS The record date for determination of the holders of common shares of the Company entitled to receive notice of, and to vote at, the Meeting is November 8, 2010 (the “Record Date”). Only shareholders whose names have been entered in the register of common shareholders at the close of business on the Record Date (“Registered Shareholders”) will be entitled to receive notice of, and to vote at, the Meeting. Only Registered Shareholders or duly appointed proxyholders are permitted to vote at the Meeting. Most shareholders of the Company are “non-registered” shareholders because the common shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the common shares. More particularly, a person is not a Registered Shareholder in respect of common shares which are held on behalf of that person (the “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the common shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSPs, RRIFs, RESPs and similar plans); or (b) in the name of a clearing agency of which the Intermediary is a participant. In Canada, the vast majority of such shares are registered under the name of CDS & Co. (the registration for the Canadian Depository for Securities, which company acts as nominee for many Canadian brokerage firms). Non-Registered Holders who have not objected to their Intermediary disclosing certain ownership information about themselves to the Company are referred to as “NOBO’s”. Those Non-Registered Holders who have objected to their Intermediary disclosing ownership information about themselves to the Company are referred to as “OBO’s”. In accordance with the requirements of National Instrument 54- 101 of the Canadian Securities Administrators, the Company has elected to send the Notice of Meeting, this Information Circular and the Proxy (collectively, the “Meeting Materials”) directly to the NOBO’s, and indirectly through Intermediaries to the OBO’s. The Intermediaries (or their service companies) are responsible for forwarding the Meeting Materials to each OBO, unless the OBO has waived the right to receive them. Meeting Materials sent to Non-Registered Holders who have not waived the right to receive Meeting Materials are accompanied by a request for voting instructions (a “VIF”) instead of a proxy. By returningthe VIF in accordance with the instructions noted on it, a Non-Registered Holder is able to instruct the Registered Shareholder how to vote on behalf of the Non-Registered Shareholder. VIFs, whether provided by the Company or by an Intermediary, should be completed and returned in accordance with the specific instructions noted on the VIF. In either case, the purpose of this procedure is to permit Non-Registered Holders to direct the voting of the common shares which they beneficially own. Should a Non-Registered Holder who receives a VIF wish to attend the Meeting or have someone else attend on his/her behalf, the Non-Registered Holder may request a legal proxy as set forth in the VIF, which will grant the Non-Registered Holder or his/her nominee the right to attend and vote at the Meeting. Non-Registered Holders should carefully follow the instructions set out in the VIF including those regarding when and where the VIF is to be delivered. All references to shareholders in this information circular, the accompanying form of proxy and the notice of meeting are to Registered Shareholders unless specifically stated otherwise. VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES The Company is authorized to issue an unlimited number of common shares without par value. At the close of business on November 8, 2010, 69,226,011 common shares without par value of the Company were issued and outstanding, each share carrying the right to one vote. At a general meeting of the Company, on a show of hands, every Shareholder present in person shall have one vote and, on a poll, every shareholder shall have one vote for each common share of which he is the holder. Only common shareholders of record on the close of business on November 8, 2010 who either personally attend the Meeting or who complete and deliver an instrument of proxy in the manner and subject to the provisions set out under the heading "Appointment and Revocation of Proxies" will be entitled to have his or her shares voted at the Meeting or any adjournment thereof. To the knowledge of the directors and executive officers of the Company, no person or company beneficially owns, directly or indirectly, or exercises control or direction over, voting securities carrying more than 10% of the outstanding voting rights of the Company other than: Name and Place of Residence of Shareholder Number of Common Shares Percentage of Issued and Outstanding Common Shares Shane Corporation S.à.r.l. Luxembourg 15.59% The information for the above table was provided by management of the Company and by the Company’s registrar and transfer agent as of November 8, 2010. 2 INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED UPON Other than as disclosed elsewhere in this information circular, to the knowledge of management of the Company, none of the directors or executive officers of the Company, no proposed nominee for election as a director of the Company, none of the persons who have been directors or executive officers of the Company since the commencement of the Company's last completed financial year and no associate or affiliate of any of the foregoing persons has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in any matter to be acted upon at the Meeting other than the election of directors and the approval of the Company’s stock option plan. INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS For the purposes of this Information Circular, “informed person” means: (a) a director or executive officer of the Company; (b) a director or executive officer of a person or company that is itself an informed person orsubsidiary of the Company; (c) any person or company who beneficially owns, directly or indirectly, voting securities of theCompany or who exercises control or direction over voting securities of the Company, or a combination of both, carrying more than 10% of the voting rights attached to all outstanding voting securities of the Company, other than voting securities held by the person or company as underwriter in the course of a distribution; and (d) the Company if it has purchased, redeemed or otherwise acquired any of its own securities, for solong as it holds any of its securities. Except as described in this section, no informed person, no proposed director of the Company and no associate or affiliate of any such informed person or proposed director, has or has had any material interest, direct or indirect, in any transaction undertaken by the Company during its last completed fiscal year or in any proposed transaction, which, in either case, has materially affected or will materially affect the Company or any of its subsidiaries. During the financial year ended August 31, 2010, the Company and its subsidiaries incurred an aggregate of $1,772,472 for management and consulting fees, and salaries to certain officers, management and certain directors and/or their private companies employed by the Company and its subsidiaries. Included in this amount is the aggregate cash sum of $580,000 paid to Toby Chu of Richmond, British Columbia, a director and executive officer of the Company, and the aggregate cash sum of $809,509 paid to Dean Duperron of Vancouver, British Columbia, an executive officer of a subsidiary of the Company. 3 STATEMENT OF EXECUTIVE COMPENSATION A. Compensation Discussion and Analysis “NEO” or “Named Executive Officer” means each of the following individuals: (a) a chief executive officer (“CEO”); (b) a chief financial officer (“CFO”); (c) each of the three most highly compensated executive officers, or the three most highly compensated individuals acting in a similar capacity, other than the CEO and CFO, at the end of the most recently completed financial year whose total compensation was, individually, more than $150,000, for that financial year; and (d) each individual who would be an NEO under paragraph (c) but for the fact that the individual was neither an executive officer of the company, nor acting in a similar capacity, at the end of that financial year. Compensation paid to Named Executive Officers is determined solely based on discussion by the Company’s board of directors (the “Board”). The Board follows a compensation philosophy that aligns the NEOs’ interests with those of the Company’s shareholders and seek to provide incentives designed to ensure that the Company attracts, retains and motivates key talents in this highly specialized and technical public junior resource industry. The Board believes that a total compensation package including consulting fee, bonus and equity-based incentives is appropriate in achieving its objectives. The Company does not have any predetermined performance goals for its NEOs, but expects each NEO to serve the Company and its shareholders to the best of his/her abilities, putting shareholder interests and value first in all their decision making. Each of the NEOs who serves the Company in both full time and part time capacity is compensated primarily by a consulting fee that is negotiated between the Board and the NEO. The rationale of providing a consulting fee is to reward the NEO’s time spent on the Company and its development, and provide a reasonable incentive for the NEO to focus his/her attention on the Company. The remuneration paid to NEOs is the largest component in the total compensation package. Bonuses are awarded to NEOs whose performance exceeds the Board’s expectations. The grant of bonuses is determined on an annual basis solely by the Board. The bonus component in the total compensation package seeks to provide NEOs the motivation to exceed expectations placed on them to further enhance shareholder value. Stock options are granted to NEOs when the Board wishes to align the NEOs’ interests with those of the shareholders. The number of stock options granted to each NEO is determined solely by the Board and will be based on the NEO’s performance, his/her consulting fee, if any, and the Company’s share price at the time these stock options are granted. The Board believes that providing NEOs a vested equity interest in the Company helps align the interests of the NEOs with those of the shareholders. The granting of stock options will comply with applicable securities rules and regulations. The Board has a compensation committee, the members of which are Tony David, David Hsu (chair) and David Warnock. All of the compensation committee members are independent directors. The compensation committee has the responsibility of determining the compensation of the Company’s chief executive officer and other executive officers and does so with reference to industry standards and the Company’s financial situation. The compensation committee also reviews and makes recommendations to the Board regarding the Company’s grant of stock options. The compensation committee has adopted a charter which sets out its duties and responsibilities. 4 B. Performance Graph The Company’s common shares trade on the Toronto Stock Exchange (the “TSX”) under the symbol “MBA”. Assuming an initial investment of $100, the following graph illustrates the cumulative total shareholder return on the Company’s common shares relative to the cumulative total return on the S&P/TSX index over the five most recently completed financial years. There is no assumption for the reinvestment of dividends as none were declared. Total Return Index Value Cumulative Value of $100 Investment Assuming Reinvestment of Dividends (No Dividends Were Declared) Date 31/08/2006 31/08/2007 29/08/2008 31/08/2009 31/08/2010 CIBT Education Group Inc. $ $ $ $
